Citation Nr: 9916976	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-37 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Committee on Waivers and Compromises, from the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It should be noted that on several occasions, 
including in May 1995, the veteran was told that unreimbursed 
medical expenses could be used to reduce his countable 
income.  This would have the effect of reducing the amount of 
his overpayment.  In June 1995, he did submit some data which 
might be considered unreimbursed medical expenses.  However, 
the RO has not considered whether this information qualifies 
as unreimbursed medical expenses.  This matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In March 1993 the veteran was granted a nonservice 
connected pension based on information he provided regarding 
his total family income, to include his spouse.  He was 
informed that any changes in his, or his wife's income should 
be immediately reported to VA to avoid the creation of an 
overpayment.

3.  At the time of his application for a nonservice connected 
pension, February 1993, the veteran reported Social Security 
income of $221 per month for himself, and $221 per month for 
his spouse.

4.  The veteran submitted an Eligibility Verification Report 
(EVR) in March 1994 which reported income from Social 
Security as $226 for himself, and $226 for his spouse.

5.  Social Security award letters, dated in September 1991, 
show the veteran awarded monthly benefits of $871.40.  It was 
noted that his spouse would receive monthly benefits of $329 
beginning in December 1991.

6.  The veteran acted in bad faith by concealing his actual 
income from Social Security from VA, while aware that such 
income would reduce his nonservice connected disability 
pension.


CONCLUSION OF LAW

The veteran's bad faith precludes consideration of waiver of 
recovery of the pension overpayment.  38 U.S.C.A. § 5302 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 1.962, 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that there are any records 
of probative value that may be obtained which have not 
already been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), 
has been satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1998), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non- willful or mere inadvertence."  38 C.F.R. § 
1.962(b) (1998).

The evidence in this case indicates that the overpayment of 
pension in question was created because the veteran reported 
that he and his wife each received $221 per month from Social 
Security, when in fact, their awards were much higher than 
that.  

The veteran was awarded a nonservice connected pension in 
April 1993 based on statements he submitted regarding his 
total family income, to include his spouse's income.  He was 
informed in clear language that he was required to inform VA 
of any changes in this total family income, to include 
changes in his spouse's income.  Letters regarding this 
obligation were sent to him in April 1993, and November 1993.  
He was also asked to provide copies of his Social Security 
award letters.  He did not supply such letters.

In March 1994 the veteran submitted an EVR for the period 
from March 1993 through February 1994 which showed income 
from Social Security as $226 per month for himself and $226 
per month for his spouse.  A pretermination notice was sent 
to the veteran in May 1994.  It was noted that evidence from 
the Social Security Administration showed that the veteran 
was in receipt of monthly benefits of $951.10.  His wife was 
receiving $361 per month.

The veteran voiced his disagreement with this determination 
and provided copies of his Social Security award letters.  
These letters, dated in September 1991, show the veteran 
awarded monthly benefits of $871.40.  It was noted that his 
spouse would receive monthly benefits of $329 beginning in 
December 1991.  

Under the law and regulations governing the granting or 
denying of a waiver of recovery of an overpayment depends on 
various elements.  Fraud, misrepresentation or bad faith 
automatically prevents the granting of a waiver.  38 C.F.R. § 
1.963(a) (1998).

The Board finds that the veteran's actions with regard to 
this overpayment constituted bad faith.  The record reflects 
that the veteran was informed on numerous occasions of his 
duty to report all income to VA.  He prepared both his 
initial application, dated in February 1993, and a subsequent 
EVR, dated in March 1994, using inaccurate Social Security 
income data.  It is clear from his award letters, which he 
initially failed to provide, that he was in receipt of 
monthly benefits of at least $871.40 for himself, and $329 
for his spouse, at the time he prepared his initial 
application for VA pension.

The Board finds that although the veteran's actions may not 
have been undertaken with actual fraudulent intent, they were 
undertaken with the intent to seek an unfair advantage, and 
with knowledge of the likely consequences; a loss to the 
government.  The veteran has been shown to lack good faith.  
His conduct shows an absence of an honest intention to 
abstain from taking unfair advantage of VA, in that he was 
surely aware of his, and his wife's, true income from Social 
Security, and neglected to inform VA.  His misrepresentation 
of his Social Security benefits was more than non-willful or 
mere inadvertence.


ORDER

Entitlement to waiver of recovery of an overpayment of $5,907 
is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

